        Case: 1:19-cv-02427 Document #: 1 Filed: 04/10/19 Page 1 of 14 PageID #:1



                               IN THE UNITED STATES DISTRICT COURT
                              FOR THE NORTHERN DISTRICT OF ILLINOIS
                                         EASTERN DIVISION

 CENTRAL STATES, SOUTHEAST AND                                 )
 SOUTHWEST AREAS HEALTH AND                                    )
 WELFARE FUND; and ARTHUR H.                                   )
 BUNTE, JR., as Trustee,                                       )
                                                               )
                                     Plaintiffs,               )    Case No. 19-cv-02427
                                                               )
                       v.                                      )    Judge
                                                               )
 FRANKLIN D. ALEXANDER, JR., an individual,                    )    Magistrate Judge
 and WILLIAM K. HOLLAND, ESQ., an                              )
 individual, and HOLLAND INJURY LAW, LLC,                      )
 a Missouri limited liability company,                         )
                                                               )
                                     Defendants.               )

                                                   COMPLAINT

          Plaintiffs, Central States, Southeast and Southwest Areas Health and Welfare Fund and

Arthur H. Bunte, Jr., one of the Fund’s present trustees, allege as follows:

                                          Jurisdiction and Venue

          1.         This action is brought and maintained in accordance with the provisions of the

Employee Retirement Income Security Act of 1974 (“ERISA”), 29 U.S.C. § 1001, et seq., and is

an equitable action to enforce the terms of an employee welfare benefit plan.

          2.         This Court has jurisdiction over this action under Sections 502(e)(1) and 502(f) of

ERISA, 29 U.S.C. §§ 1132(e)(1) and 1132(f), because the Plaintiffs seek equitable relief under

Title I of ERISA. This Court also has jurisdiction under 28 U.S.C. § 1331, because this action

arises under the laws of the United States.

          3.         Venue is proper in this Court under Section 502(e)(2) of ERISA, 29 U.S.C. §

1132(e)(2), because an action under Title I of ERISA may be brought in the district where a plan



TM: 578265 / 19910012 / 4/10/19                       -1-
        Case: 1:19-cv-02427 Document #: 1 Filed: 04/10/19 Page 2 of 14 PageID #:2



is administered—in this case, the Northern District of Illinois.

                                                   Parties

          4.         Central States, Southeast and Southwest Areas Health and Welfare Fund (the

“Fund”) is an employee welfare benefit plan as that term is defined in Section 3(1) of ERISA, 29

U.S.C. § 1002(1), and is administered from its principal and exclusive offices located in Rosemont,

Cook County, Illinois.

          5.         The Fund is primarily funded by contributions remitted by multiple participating

employers pursuant to negotiated collective bargaining agreements with local unions affiliated

with the International Brotherhood of Teamsters (“IBT”). All principal and income from such

contributions and investments thereof is held and used for the exclusive purpose of providing

health and welfare benefits to the Fund’s participants and beneficiaries and paying the Fund’s

administrative expenses.

          6.         Plaintiff Arthur H. Bunte, Jr. is a trustee and a fiduciary of the Fund as defined in

Section 3(21) of ERISA, 29 U.S.C. § 1002(21). Pursuant to Section 502(a)(3) of ERISA, 29 U.S.C.

§ 1132(a)(3), Mr. Bunte is authorized to bring this action on behalf of the Fund in his capacity as

trustee and fiduciary.

          7.         Defendant Franklin D. Alexander, Jr. (“Alexander”) is an individual who resides in

Florissant, Missouri. During all times relevant to this Complaint, Mr. Alexander was covered by the

Fund’s Plan Document (the “Plan”) as an employee who worked under a Teamster Union collective

bargaining agreement. Pursuant to the collective bargaining agreement, Mr. Alexander’s employer

was required to pay contributions on his behalf to the Fund for the purpose of providing him with

health and welfare coverage, including medical and loss of time benefits (disability).

          8.         Defendant William K. Holland (“Holland”) is an attorney who practices law in




TM: 578265 / 19910012 / 4/10/19                       -2-
        Case: 1:19-cv-02427 Document #: 1 Filed: 04/10/19 Page 3 of 14 PageID #:3



Illinois and Missouri, where he is employed by the law firm of Holland Injury Law, LLC.

(“Holland Injury Law”).

          9.         Defendant Holland Injury Law is a law firm operating out of St. Louis, Missouri.

          10.        For all periods of time relevant to this Complaint, Mr. Holland represented Mr.

Alexander in a State of Illinois workers’ compensation case Mr. Alexander brought against his

employer, United Parcel Service (“UPS”), seeking to recover from on-the-job injuries he suffered

on or about May 29, 2014 (the “Workers’ Compensation Case”).

                                          Relevant Plan Provisions

          11.        Any health and welfare coverage extended by the Fund is subject to the terms,

conditions, and limitations upon the payment of benefits stated in the Plan. A copy of the Plan is

attached hereto as Exhibit A.

          12.        Section 4.03 of the Plan states, in relevant part,

          A Covered Individual shall not be entitled to payment on a claim for any charge
          incurred for any treatment or service for any illness or injury which is sustained as
          a result of any enterprise or occupation for wage or profit or is an illness or injury
          of the type covered by any applicable Worker’s Compensation Act or similar law
          providing benefits to employees for on-the-job injuries.

See Exhibit A, p. 31.

          13.        Section 11.14 of the Plan establishes and discusses the Fund’s subrogation rights

with respect to benefits paid on behalf of covered individuals.

          14.        Section 11.14(a) of the Plan states, in relevant part, as follows:

          The Fund, whenever it makes any payment for any benefits on behalf of a Covered
          Individual or other person related to any illness, injury or disability (collectively
          and separately “Disability”) of the person, is immediately subrogated and vested
          with subrogation rights (“Subrogation Rights”) to all present and future rights of
          recovery (“Loss Recovery Rights”) arising out of the Disability which that person
          . . . may have. The Fund’s Subrogation Rights extend to all Loss Recovery Rights
          of the Covered Individual. The Loss Recovery Rights of the Covered Individual
          include, without limitation, all rights based upon one or more of the following:



TM: 578265 / 19910012 / 4/10/19                        -3-
        Case: 1:19-cv-02427 Document #: 1 Filed: 04/10/19 Page 4 of 14 PageID #:4




                     (1)          Any act or omission by any person or entity . . .

                     (2)          Any policy . . . for any insurance, indemnity or reimbursement . . .
                                  including every . . . form of no-fault liability insurance, personal-
                                  injury-protection insurance, financial responsibility insurance,
                                  uninsured and/or underinsured motorist insurance and any casualty
                                  liability insurance or medical payments coverage. . . .

See Exhibit A, p. 60.

          15.        Section 11.14(b) of the Plan states in part:

          The Covered Individual shall fully cooperate with the Fund in enforcement of the
          Fund’s Subrogation Rights, shall make prompt, full, accurate and continuous
          disclosures to the Fund’s representatives of all information about all circumstances
          of his/her Disability and about all other specifics of his/her Loss Recovery Rights .
          . . and shall refrain from any act or omission that would to any extent prejudice or
          impair the Fund’s Subrogation Rights or seek to prejudice or impair the Fund’s
          Subrogation Rights.

See Exhibit A, pp. 60-61.

          16.        Section 11.14(c) of the Plan states:

          The payment by the Fund for any benefits on behalf of a Covered Individual related
          to his/her Disability, and the simultaneous creation of the Fund’s Subrogation
          Rights to the full extent of present and future payments, shall by itself (without any
          documentation from, or any act by, the Covered Individual) result in an immediate
          assignment to the Fund of all right, title and interest of the Covered Individual to
          and in any and all of his/her Loss Recovery Rights to the extent of such payments,
          and said payment by the Fund on behalf of a Covered Individual shall be deemed
          to constitute the Covered Individual’s direction to his/her attorneys and other
          representatives to reimburse the full amount of the Fund’s Subrogation Rights, from
          any settlement proceeds or other proceeds (collectively “Proceeds”) which are paid
          to the attorneys or representatives for or on behalf of the Covered Individual, before
          the Covered Individual receives any Proceeds in full or partial satisfaction of his/her
          Loss Recovery Rights, and before any fees or expenses are paid, including
          attorneys’ fees.

See Exhibit A, p. 61.

          17.        Section 11.14(d) of the Plan states:

          No Covered Individual (including his/her attorneys and other representatives) is
          authorized to act on behalf of the Fund with respect to the Fund’s Subrogation



TM: 578265 / 19910012 / 4/10/19                           -4-
        Case: 1:19-cv-02427 Document #: 1 Filed: 04/10/19 Page 5 of 14 PageID #:5



          Rights, or to receive any payment or reimbursement on behalf of the Fund or to
          release or impair the Fund’s Subrogation Rights to any extent. The Fund is entitled
          to receive payment and reimbursement in the full amount of the Fund’s Subrogation
          Rights before the Covered Individual receives any Proceeds in full or partial
          satisfaction of his/her Loss Recovery Rights and before any fees or expenses are
          paid, including attorneys’ fees. If the Fund is vested with Subrogation Rights
          pursuant to this Section 11.14, then, before the Covered Individual receives any
          Proceeds, the Covered Individual, and every person and entity that provides any
          recovery of Proceeds to or on behalf of a Covered Individual, are obligated to cause
          all such Proceeds to be paid primarily and directly to the Fund until the Fund has
          received full payment and reimbursement of the Fund’s Subrogation Rights.

See Exhibit A, p. 61.

          18.        Section 11.14(e) of the Plan states in relevant part:

          If at any time, either before or after the Fund becomes vested with Subrogation
          Rights pursuant to this Section 11.14, a Covered Individual . . . directly or indirectly
          receives any Proceeds as full or partial satisfaction of his/her Loss Recovery Rights
          . . . the Fund shall be vested with each of the following mutually independent rights:

                     (4)          The right, at any time after the Fund becomes vested with
                                  Subrogation Rights, to prosecute a civil action against the Covered
                                  Individual and/or against any person and/or any other entity
                                  (including any insurance company) which the Fund claims to be
                                  responsible, in whole or in part, to provide payment or
                                  reimbursement to the Fund of the unrecovered amount of the Fund’s
                                  Subrogation Rights.

See Exhibit A, pp. 61-62.

          19.        Section 11.14(f) of the Plan states in relevant part that the Fund “may assert a lien,

for recovery of the Fund’s Subrogation Rights against any person or entity.” See Exhibit A, p. 62.

          20.        Section 11.14(g) of the Plan states:
          The Fund shall not be financially responsible for any expenses, including attorneys’
          fees, incurred by or on behalf of a Covered Individual in the enforcement of his/her
          Loss Recovery Rights, except to the extent such responsibility is formally accepted
          by written agreement of an authorized Fund representative.

See Exhibit A, p. 62.

          21.        Section 11.14(h) of the Plan states:




TM: 578265 / 19910012 / 4/10/19                           -5-
        Case: 1:19-cv-02427 Document #: 1 Filed: 04/10/19 Page 6 of 14 PageID #:6



          The Fund is authorized but not required to bring civil actions in enforcement of the
          Fund’s Subrogation Rights, including direct actions (as subrogee or otherwise)
          against any person, entity, or Responsible Person which the Fund claims to be
          responsible, in whole or in part, to provide payment or compensation or
          reimbursement to the Fund of the unrecovered amount of the Fund’s Subrogation
          Rights, and including actions against any person, entity, or Responsible Person to
          enjoin any act or practice which violates any terms of the Plan, the Fund’s
          Subrogation Rights and/or to obtain other appropriate equitable relief to redress
          such violations and/or to enforce the Fund’s Subrogation Rights. A Responsible
          Person is any person or entity, including attorneys or other representatives of a
          Covered Individual in any claim for damages for a Disability suffered by the
          Covered Individual, resulting from any act or omission of another person or entity,
          and who receives any Proceeds, by way of settlement or award from said claim for
          damages.

See Exhibit A, p. 62.

          21.        Section 11.14(h) of the Plan also states:

          If such a civil action is filed by the Fund and the Fund prevails in any amount on
          any of its claims, all persons, entities and Responsible Person(s) against whom such
          action is filed shall jointly and severally be responsible for all costs and expenses,
          including attorneys’ fees, incurred by the Fund in connection with or related to such
          action.

See Exhibit A, p. 62.

          22.        Section 11.14(j) of the Plan states in relevant part:

          The Fund’s entitlement to full payment and reimbursement of its Subrogation
          Rights is absolute and unqualified, and is not to be reduced or impaired by the
          relationship of the gross or net amount of the Proceeds to the aggregate monetary
          damages sustained, or claimed to be sustained, by the Covered Individual in
          connection with the Disability related to his or her Loss Recovery Rights. The
          Fund’s Subrogation Rights are not in any way subordinate to or affected by any
          ‘make whole’ rule. . . . The Fund’s Subrogation Rights are not in any way
          subordinate to or affected by any ‘common fund’ principle or factor – sometimes
          described as the equitable concept of a ‘common fund’ which governs the allocation
          of attorney’s fees in any case in which a lawyer hired by one party creates through
          his/her efforts a fund in which others are entitled to share as well – the acceptance
          of plan benefits from the Fund entirely subordinates the Loss Recovery Rights of
          the Covered Individual to the Subrogation Rights of the Fund (without any
          ‘common fund’ reduction or other reduction of those Subrogation Rights). . . .

See Exhibit A, p. 63 (emphasis in original).



TM: 578265 / 19910012 / 4/10/19                        -6-
        Case: 1:19-cv-02427 Document #: 1 Filed: 04/10/19 Page 7 of 14 PageID #:7



          23.        Section 11.11 of the Plan states in relevant part:

          The Fund shall be entitled to assert a lien against third parties, insurers and attorneys
          when necessary to protect the rights of the beneficiaries of the Plan or when
          necessary to protect the Fund’s rights to recover any reimbursements provided for
          by the terms of this Plan.

 See Exhibit A, p. 59.

                                          Background Information

          24.        On May 29, 2014, while working for UPS, Mr. Alexander claims to have injured

his left knee, back and neck when he slipped and fell at a truck stop in Rend Lake South, Illinois

(the “Injuries”).

          25.        Because UPS disputed that Mr. Alexander was entitled to workers’ compensation

benefits for his on-the-job Injuries, Mr. Alexander requested that the Fund pay medical and loss

of time (disability) expenses related to his Injuries.

          26.        To induce the Fund to advance Plan benefits relating to his on-the-job Injuries, Mr.

Alexander signed an Agreement to Reimburse the Fund for benefits the Fund paid on his behalf

from any recovery—including any settlement or award—he received from his Workers’

Compensation Case. Mr. Alexander signed the Agreement to Reimburse on December 4, 2018.

On December 4, 2018, Mr. Holland also signed the Agreement to Reimburse. A copy of the

Agreement to Reimburse is attached hereto as Exhibit B.

          27.        Subsequently, the Fund paid $68,947.55 on Mr. Alexander’s behalf for medical

expenses relating to the Injuries. The Fund also provided Mr. Alexander with $8,857.32 worth of

loss of time benefits (disability) because of his inability to work as a result of the Injuries. In total,

the Fund paid of $77,804.73 worth of benefits relating to Mr. Alexander’s on-the-job-Injuries. A

breakdown of the expenses the Fund has paid on behalf of Mr. Alexander in connection with the

Injuries is attached hereto as Exhibit C.


TM: 578265 / 19910012 / 4/10/19                       -7-
        Case: 1:19-cv-02427 Document #: 1 Filed: 04/10/19 Page 8 of 14 PageID #:8



          28.        During all times relevant to this Complaint, Mr. Holland represented Mr. Alexander

as his attorney. Mr. Alexander, through Mr. Holland, filed the Workers’ Compensation Case

against his employer UPS.

          29.        Upon information and belief, Mr. Alexander and Mr. Holland settled the Workers’

Compensation Case against UPS (the “Settlement”) in the identifiable amount of $193,303.32.

          30.        Upon information and belief, as a result of the Settlement, Mr. Holland may have

received or retained in his client trust account or in an escrow account a sum sufficient to satisfy

all or part of the Fund’s unreimbursed medical and loss of time expenses.

          31.        Also, upon information and belief, as a result of the Settlement, Mr. Holland and

Holland Injury Law may have received or retained in a client trust account or in an escrow account

a sum sufficient to satisfy the Fund’s unreimbursed medical and loss of time (disability) expenses.

Alternatively, Mr. Holland and Holland Injury Law may have, in violation of § 11.14(d) of the

Plan, distributed to Mr. Holland an attorney’s fee in the identifiable amount of $38,661.00 and

caused the balance of the Settlement, less expenses, to be distributed to Mr. Alexander.

          32.        Mr. Holland is required by the Illinois Rules of Professional Conduct to safeguard

properties of third persons. Rule 1.15 states in pertinent part:

          Upon receiving funds or other property in which a client or third person has an
          interest, a lawyer shall promptly notify the client or third person. Except as stated
          in this Rule or otherwise permitted by law or by agreement with the client, a lawyer
          shall promptly deliver to the client or third person any funds or other property that
          the client or third person is entitled to receive and, upon request by the client or
          third person, shall promptly render a full accounting regarding such property.

Ill. Rules of Prof. Conduct, Rule 1:15(d).

          33.        The Agreement to Reimburse, including but not limited to Paragraphs 1 and 2 of

that agreement, creates a lien and right to reimbursement in favor of the Fund from any settlement

or award in Mr. Alexander’s Workers’ Compensation Case. See Exhibit B, p. 1-2.


TM: 578265 / 19910012 / 4/10/19                      -8-
        Case: 1:19-cv-02427 Document #: 1 Filed: 04/10/19 Page 9 of 14 PageID #:9



          34.        Paragraph 3 of the Agreement to Reimburse states, “That all amounts recovered as

a result of the promissor’s workers’ compensation claim . . . shall first be paid to Central States to

reimburse Central States dollar for dollar for all monies paid to or on behalf of the promissor and

have priority over any sums claimed by the promissor or his attorney.” See Exhibit B, p. 3

(emphasis added).

          35.        Paragraph 6 of the Agreement to Reimburse states that the promissor “agrees not

to abandon or settle his claim without written approval of Central States and to promptly inform

Central States of the disposition of his claim.” See Exhibit B, p. 3.

          36.        On page 7 of the Agreement to Reimburse, Mr. Holland agreed “to hold proceeds

received in connection therewith [the Workers’ Compensation Case]” and also agreed “not to

distribute such proceeds until arrangements to repay Central States have been approved by Central

States.” See Exhibit B, p. 7.

   Count I: Imposition of an Equitable Lien and Constructive Trust on the Proceeds of the
                                   Mediation Settlement

          37.        Plaintiffs hereby reallege and incorporate each and every allegation made in

paragraphs 1 through 36 of this Complaint as though fully set forth herein.

          38.        Pursuant to Section 502(a)(3) of ERISA, 29 U.S.C. § 1132(a)(3), Plaintiffs bring

Count I to obtain appropriate equitable relief against the Defendants.

          39.        One or more of the Defendants are in possession of a specifically identifiable fund

of $77,804.73, in the amount of the Fund’s subrogation lien asserted on the Settlement.

          40.        Under Section 11.14 of the Plan, the Fund has established an equitable lien in the

identifiable amount of $77,804.73 against Mr. Holland and Holland Injury Law (to the extent that

settlement funds subject to the lien are maintained in a client trust account or in an escrow account

or have been distributed to Mr. Holland as an attorney’s fee) and/or Mr. Alexander (to the extent



TM: 578265 / 19910012 / 4/10/19                      -9-
      Case: 1:19-cv-02427 Document #: 1 Filed: 04/10/19 Page 10 of 14 PageID #:10



that settlement funds subject to the lien have been disbursed to them or are being held on either’s

benefit in a client trust account or escrow account).

          41.        The $77,804.73, held by one or more of the Defendants, and upon which the Fund

is entitled to an equitable lien, is to be held in constructive trust by Defendants for the Fund to the

extent of the Fund’s lien.

          42.        Based upon the equitable lien and the constructive trust, the Defendants stand in a

fiduciary relationship to the Fund with respect to the value of such lien and trust, and the

Defendants may not dispose of assets subject to that lien or violate fiduciary duties relating to

those assets.

          WHEREFORE, the Plaintiffs request the following relief:

          (a)        Equitable remedies against the Defendants and in favor of the Plaintiffs, pursuant

to Section 502(a)(3) of ERISA, 29 U.S.C. § 1132(a)(3), in the form of:

                     (i)          Imposition of an equitable lien and a constructive trust upon the

                                  $77,804.73 in funds from the Settlement held by the Defendants, as

                                  identified in this Complaint;

                    (ii)          Enforcement of the Plaintiffs’ equitable lien in the amount of

                                  $77,804.73 (plus interest) against assets belonging to the Plaintiffs and

                                  held by the Defendants, as identified in this Complaint;

                   (iii)          Enjoinment of the Defendants from disposing of any funds held in

                                  constructive trust for the Plaintiffs, until such time as the Plaintiffs’

                                  equitable lien has been satisfied in full;

          (b)        That this Court retain jurisdiction to enforce the equitable remedies sought by the

Plaintiffs in this Complaint, until such time as the Plaintiffs’ equitable lien has been satisfied in




TM: 578265 / 19910012 / 4/10/19                        -10-
        Case: 1:19-cv-02427 Document #: 1 Filed: 04/10/19 Page 11 of 14 PageID #:11



full;

          (c)          An award of attorneys’ fees and costs; and

          (d)          Such further or different relief as this Court may deem proper and just.

           Count II: Enforcement of the Plan (Subrogation Lien & Constructive Trust)

          43.        Plaintiffs hereby reallege and incorporate each and every allegation made in

paragraphs 1 through 36 of this Complaint as though fully set forth herein.

          44.        Pursuant to Section 502(a)(3) of ERISA, 29 U.S.C. § 1132(a)(3), the Plaintiffs bring

Count II to enforce the terms of the Plan.

          45.        The Plan grants the Fund reimbursement and subrogation rights and requires the

repayment of any responsible party (including Defendants) of covered medical and loss of time

benefits paid by the Fund on behalf of a covered individual.

          46.        Thus, under the terms of the Plan, the Fund is entitled to reimbursement from the

Defendants in the amount of $77,804.73, representing funds paid by the Fund on behalf of Mr.

Alexander for medical and loss of time benefit expenses incurred as a result of his on-the-job-

Injuries, before any proceeds of the Settlement, including attorneys’ fees, are paid to the

Defendants.

          47.        To date, the Defendants have failed to pay any reimbursement to the Fund from

proceeds of the Settlement, and the full amount (i.e. $77,804.73) of the Fund’s subrogation lien is

unreimbursed.

          WHEREFORE, the Plaintiffs request the following relief:

          (a)        Equitable remedies against the Defendants and in favor of the Plaintiffs, pursuant

                     to Section 502(a)(3) of ERISA, 29 U.S.C. § 1132(a)(3), in the form of:

                     (i)          An order enforcing the Plan and enjoining the Defendants from




TM: 578265 / 19910012 / 4/10/19                       -11-
      Case: 1:19-cv-02427 Document #: 1 Filed: 04/10/19 Page 12 of 14 PageID #:12



                                  violating the Plaintiffs’ subrogation rights as established by the Plan,

                                  including an order requiring reimbursement in the amount of

                                  $77,804.73 (plus interest);

                    (ii)          Enjoinment of the Defendants from disposing of any settlement funds

                                  in the identifiable amount of $77,804.73 against assets held by the

                                  Defendants as described in this Complaint, until such time as the

                                  Plaintiffs’ subrogation rights as established by the Plan have been

                                  satisfied in full;

                   (iii)          Imposition of an equitable lien and a constructive trust upon the

                                  $77,804.73 in funds from the Settlement held by the Defendants, as

                                  identified in this Complaint;

          (b)          That this Court retain jurisdiction to enforce the equitable remedies sought by the

Plaintiffs in this Complaint, until such time as the Plaintiffs’ subrogation rights as established by

the Plan have been satisfied in full;

          (c)          An award of attorneys’ fees and costs; and

          (d)          Such further or different relief as this Court may deem proper and just.

                                    Count III – Breach of Fiduciary Duty

          48.        Plaintiffs hereby reallege and incorporate each and every allegation made in

paragraphs 1 through 36 of this Complaint as though fully set forth herein.

          49.        One or more of the Defendants are in possession of assets, which in equity and good

conscience are property of the Fund, an employee welfare benefit plan, because the Defendants

refuse to reimburse the Fund the amount of the Fund’s lien on the proceeds of the Settlement meant

to be paid to the Fund. The Defendants thereby owe an obligation under Section 404 of ERISA,




TM: 578265 / 19910012 / 4/10/19                        -12-
      Case: 1:19-cv-02427 Document #: 1 Filed: 04/10/19 Page 13 of 14 PageID #:13



29 U.S.C. § 1104, to discharge their fiduciary duties to the Fund regarding those assets, hold said

assets in constructive trust for the Fund, and reimburse the full amount owed to the Fund, upon

demand by the Fund.

          50.        Notwithstanding that the Fund has demanded full repayment of assets, consisting

of the medical and loss of time benefits that the Fund has paid on behalf of Mr. Alexander in the

amount of $77,804.73, the Defendants have refused to reimburse the Fund any of those assets

constructively held by them. Therefore, the Defendants have breached their fiduciary duties and

are liable to the Fund for that breach under Section 409 of ERISA, 29 U.S.C. § 1109. The

Defendants are thus required to hold the assets for the exclusive purpose of providing benefits to

participants and beneficiaries of an employee welfare benefit plan and are liable to the Fund.

          51.        The Defendants’ refusal to reimburse the Fund for the medical and loss of time

benefits it has paid on behalf of Mr. Alexander constitutes a breach of Defendants’ fiduciary duty.

The Defendants hold property of an employee welfare benefit plan as constructive trustees and

those assets must only be used for the purpose of providing benefits to participants and

beneficiaries of the Fund according to the terms of the Plan.

          WHEREFORE, the Plaintiffs request the following relief:

          (a)        Equitable relief under Section 502(a)(2) of ERISA, 29 U.S.C. § 1132(a)(2), to

remedy Defendants’ fiduciary breach and violation of Section 409 of ERISA, 29 U.S.C. § 1109,

in the form of an injunction requiring Defendants to reimburse the Plaintiffs $77,804.73, plus

interest;

          (b)        Costs and fees in favor of Plaintiffs and against the Defendants;

          (c)        That this Court retain jurisdiction to enforce the equitable remedy sought by

Plaintiffs, for such period of time as is required, until the Defendants reimburse Plaintiffs the




TM: 578265 / 19910012 / 4/10/19                      -13-
      Case: 1:19-cv-02427 Document #: 1 Filed: 04/10/19 Page 14 of 14 PageID #:14



amount of $77,804.73 plus interest; and

          (d)        That this Court enter any further orders which are reasonable and just to effectuate

the equitable remedy requested herein.

                                                            Respectfully submitted,


                                                             /s/ Matthew B. Wesley
                                                            Matthew B. Wesley (ARDC #6327766)
                                                            CENTRAL STATES FUNDS
                                                            Law Department
                                                            9377 W. Higgins Road, 10th Floor
                                                            Rosemont, IL 60018
                                                            (847) 777-4035
                                                            mwesley@centralstatesfunds.org

April 10, 2019                                              COUNSEL FOR CENTRAL STATES




TM: 578265 / 19910012 / 4/10/19                      -14-
